Hayne, C.
Action of ejectment. The defendant claims the right to the possession under a lease. The lease was from a married woman, and was not acknowledged. The argument is that a lease by a married woman is not one of the instruments which are required to be acknowledged. We see no merit whatever in the argument.
The fact that rent was accepted did not validate the lease, but at most created a tenancy terminable by proper notice; and it was so terminated.
The findings are sufficient.
We therefore advise that the judgment be affirmed, with fifty dollars damages.
Foote, 0., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed, with fifty dollars damages.